 

EXHIBIT 10.1



 

BIOSCRIP, INC.

 

EMPLOYEE STOCK PURCHASE PLAN

 

Effective May 7, 2013

BIOSCRIP, INC.

 



 

 

 



BIOSCRIP, INC.

 

EMPLOYEE STOCK PURCHASE PLAN



 

Table of Contents

 



Page ARTICLE I - NATURE OF PLAN 1 ARTICLE II - DEFINITIONS AND CONSTRUCTION 1
2.1 DEFINITIONS 1 2.2 WORD USAGE 3 2.3 CONSTRUCTION 4 ARTICLE III -
PARTICIPATION 4 3.1 ELIGIBILITY 4 3.2 ELECTION TO PARTICIPATE 4 3.3 WAIVER OF
PARTICIPATION 4 ARTICLE IV - PAYROLL DEDUCTION AUTHORIZATION 4 4.1 PAYROLL
DEDUCTIONS 4 4.2 WITHDRAWAL OF PAYROLL DEDUCTION ACCOUNT 5 ARTICLE V - PURCHASE
OF STOCK 5 5.1 GRANT OF OPPORTUNITY TO PURCHASE STOCK 5 5.2 LIMITATION ON STOCK
6 5.3 LIMITATIONS ON GRANTS 7 5.4 STOCK PRICE 7 5.5 PURCHASE OF STOCK 8 5.6
PAYMENT 9 5.7 TRANSFER OF SHARES 10 5.8 TRANSFER OF RIGHTS 10 ARTICLE VI -
ADMINISTRATION 10 6.1 COMMITTEE AUTHORITY 10 6.2 AUTHORIZED REPRESENTATIVE 11
6.3 NONDISCRIMINATION 11 6.4 BOOKS AND RECORDS 12 ARTICLE VII - AMENDMENT AND
TERMINATION 12 7.1 AMENDMENT 12 7.2 TERMINATION 12 7.3 NO ALTERATION OF RIGHTS
12 ARTICLE VIII - MISCELLANEOUS 12 8.1 EXECUTION OF RECEIPTS AND RELEASES 12 8.2
PLAN FUNDS 12 8.3 NO GUARANTEE OF INTERESTS 12 8.4 PAYMENT OF EXPENSES 13 8.5
EMPLOYER RECORDS 13 8.6 INTERPRETATIONS AND ADJUSTMENTS 13 8.7 UNIFORM RULES 13
8.8 NO RIGHTS IMPLIED 13 8.9 INFORMATION 13 8.10 NO LIABILITY OF EMPLOYER 13
8.11 EMPLOYER ACTION 13 8.12 SEVERABILITY 13 8.13 NOTICE 13 8.14 WAIVER OF
NOTICE 14 8.15 SUCCESSORS 14 8.16 HEADINGS 14 8.17 LAW 14 8.18 NO LIABILITY FOR
GOOD FAITH DETERMINATIONS 14 ARTICLE IX - ADOPTION OF PLAN BY PARTICIPATING
EMPLOYERS 14 9.1 PARTICIPATING EMPLOYERS 14 9.2 APPLICATION OF PLAN PROVISIONS
14 9.3 POWERS EXERCISABLE ONLY BY BIOSCRIP, INC. 15



 



 

 

 



BIOSCRIP, INC.

 

EMPLOYEE STOCK PURCHASE PLAN

 

 

ARTICLE I - NATURE OF PLAN

 

This employee stock purchase plan is hereby established for the purpose of
providing all employees of BioScrip, Inc., a Delaware corporation, and its
adopting Subsidiary or Subsidiaries, if any, with the opportunity to acquire a
proprietary interest in the Company, thereby increasing their interest in their
Employer’s welfare, and encouraging them to remain in the employ of their
Employer.

 

ARTICLE II - DEFINITIONS AND CONSTRUCTION

 

2.1DEFINITIONS. For the purpose of this Plan, the following definitions shall
apply unless the context requires otherwise:

 

(a)BOARD OF DIRECTORS shall mean the Board of Directors of the Company unless
otherwise indicated or the context otherwise requires.

 

(b)CODE shall mean the Internal Revenue Code of 1986, as amended.

 

(c)Committee shall mean the Management Development & Compensation Committee of
the Board of Directors, or such other person or persons appointed by Board of
Directors to administer the Plan, as further described in the Plan, or their
respective delegates.

 

(d)COMPANY shall mean BioScrip, Inc., and includes any successor or assignee
corporation or corporations into which the Company may be merged, changed or
consolidated; any corporation for whose securities the securities of the Company
shall be exchanged; and any assignee of or successor to substantially all of the
assets of the Company.

 

(e)COMPENSATION shall mean an Employee’s base salary or wages received for
personal services rendered to the Employer as an Employee which are actually
paid during the Plan Year and which are subject to withholding for Federal
income tax purposes, plus amounts excluded from the gross income of an Employee
under sections 125, 402(a)(8), 402(h)(1)(B), or 403(b) of the Code. Compensation
shall not include commissions based on sales, bonuses, or overtime pay.

 

(f)CONTINUOUS SERVICE shall mean, subject to modification by the Committee, an
Eligible Employee’s number of full years and completed months of continuous
employment with the Company or a Subsidiary from his last hiring date to his
date of Termination of Employment for any reason. The Committee may provide
rules from time to time regarding the calculation of Continuous Service and the
method for crediting such service.

 



1

 

  

(g)Disability shall means a mental or physical illness that entitles the
Participant to receive benefits under the long-term disability plan of the
Company or a Subsidiary, or if the Participant is not covered by such plan, a
mental or physical illness that renders a Participant permanently and totally
incapable of performing his duties as an employee of the Company or a
Subsidiary. Notwithstanding the foregoing, a Disability shall not qualify under
this Plan if it is the result of (a) a willfully self-inflicted injury or
willfully self-induced sickness; or (b) an injury or disease contracted,
suffered, or incurred, while participating in a criminal offense. The
determination of Disability shall be made by the Committee. The determination of
Disability for purposes of this Plan shall not be construed to be an admission
of disability for any other purpose.

 

(h)EFFECTIVE DATE shall mean, with respect to the Plan, May 7, 2013.

 

(i)ELIGIBLE EMPLOYEE shall mean each employee of the Company or a Subsidiary (if
the Subsidiary has adopted the Plan) as of the first business day of a given
Offering Period except that the Committee in its sole discretion may exclude:

 

(a) any employee who has accrued less than a minimum period of Continuous
Service established by the Committee (but not to exceed two (2) years).

 

(b) any employee whose customary employment is twenty (20) hours or less per
week;

 

(c ) any employee whose customary employment is for not more than five (5)
months in any calendar year;

 

(d) any employee who would directly or indirectly own or hold (applying the
rules of Section 424(d) of the Code to determine stock ownership) immediately
following the grant of an Option hereunder an aggregate of five percent (5%) or
more of the total combined voting power or value of all outstanding shares of
all classes of stock of the Company or any Subsidiary; and

 

(e) any employee who is a highly compensated employee of the Company or
Subsidiary within the meaning of Section 414(q) of the Code.

 

Any period of service described in the preceding sentence may be decreased in
the discretion of the Committee.

 

(j)EMPLOYER shall mean the Company and each Participating Employer, if any.

 

(k)OFFERING PERIOD shall mean that period to be determined by the Committee
beginning on the date the Employees are offered the opportunity to purchase
Stock hereunder, during which each eligible Employee shall determine whether and
to what extent he desires to participate by authorizing payroll deductions.
Until changed by the Committee in its sole and absolute discretion, a new
Offering Period shall begin on the first day of each Plan Year and shall end on
the last day of such Plan Year.

 





2

 

 

(l)PARENT shall mean a domestic or foreign corporation of which not less than
50% of the total combined voting power of all classes of stock is held either
any corporation other than the Company in an unbroken chain of corporations
(ending with the Company, and in which not less than 50% of the total combined
voting power of all classes of stock is held by each corporation in the chain),
without regard to whether such corporation now exists or is hereafter organized
or acquired.

 

(m)PARTICIPANT shall mean an Eligible Employee or former Eligible Employer who
has been offered the opportunity to purchase Stock hereunder and who has elected
to participate herein by authorizing payroll deductions.

 

(n)PARTICIPATING EMPLOYER shall mean a corporation, partnership or other trade
or business which has adopted this Plan pursuant to Article IX for its own
Employees.

 

(o)PAYROLL DEDUCTION ACCOUNT shall mean the bookkeeping account established on
behalf of a Participant to which shall be credited all contributions withheld
from a Participant’s Compensation for the purpose of purchasing Stock under the
Plan, and to which shall be charged all purchases of Stock pursuant to the Plan.
The Company shall have custody of such account.

 

(p)PAYROLL DEDUCTION PERIOD shall mean that period beginning on the first day of
each Plan Year and ending on the earlier of:

 



(i)The latest date for which a Participant receives his last paycheck from the
Employer after his employment with the Employer terminates; or

 

(ii)The last day of the Plan Year.

 







(q)PLAN shall mean the BioScrip, Inc. Employee Stock Purchase Plan, as embodied
herein and as amended from time to time.

 

(r)PLAN YEAR shall mean the twelve (12) calendar months, beginning on January 1
and ending on December 31 of each year.

 

(s)STOCK shall mean the common stock, par value $.01 per share, of the Company.

 

(t)SUBSIDIARY shall mean any company, as currently defined in Section 424(f) of
the Code, including a foreign subsidiary. Unless otherwise indicated, the term
“Company” shall hereinafter be deemed to include all Subsidiaries of the Company
which have adopted the Plan.

 

2.2WORD USAGE. Except when otherwise indicated by the context, any masculine
terminology used herein also includes the feminine and neuter, and vice versa,
and the singular shall also include the plural, and vice versa. The words
“hereof,” “herein” and “hereunder,” and other similar compounds of the word
“here” shall mean and refer to the entire Plan and not to any particular
provision or section. All references to Sections or Articles shall mean and
refer to Sections and Articles contained in this Plan unless otherwise
indicated.

 



3

 

 



2.3CONSTRUCTION. It is the intention of the Company that the Plan be qualified
as an employee stock purchase plan under the provisions of section 423 of the
Code, and all provisions shall be construed to that result. Moreover, the
provisions of the Plan shall apply only to an Eligible Employee who is in the
employ of the Employer on or after the Effective Date.

 



ARTICLE III - PARTICIPATION

 

3.1ELIGIBILITY. Except as herein provided, the persons who shall be eligible to
participate in the Plan as of the first day of any Offering Period shall be
those persons (and only those persons) who are Eligible Employees of the Company
(including a Subsidiary that has adopted the Plan) on the first day of the
Offering Period.

 

3.2ELECTION TO PARTICIPATE. An Eligible Employee may become a Participant only
by filing a written election to participate with the Committee that authorizes
payroll deductions during the Offering Period, as set forth under Section 4.1.
An Eligible Employee may elect to participate for less than the maximum number
of shares which he has been offered the opportunity to purchase by authorizing a
payroll deduction under Section 4.1 of a percentage of Compensation less than
the percentage determined by the Board of Directors under Section 5.1(b).

 

3.3WAIVER OF PARTICIPATION. An Eligible Employee may waive his right to
participate for any Offering Period by declining to authorize a payroll
deduction. Such declination must be filed in writing with the Committee in the
time and manner specified thereby. The filing of a written declination shall
result in the Eligible Employee’s waiver of participation for only the Offering
Period to which it relates and shall be irrevocable with respect to such
Offering Period. Except as otherwise provided in this Section, an Eligible
Employee’s waiver of participation for a specified Offering Period shall not, in
and of itself, adversely impact the right of such Eligible Employee to
participate in the Plan during any subsequent Offering Periods except those
Offering Periods with respect to which he files additional written declinations
with the Committee in accordance with the provisions of this Section. Failure to
timely authorize payroll deductions for an Offering Period shall not be treated
as if the Participant declined in writing to authorize such deductions, but
shall instead be treated as a zero percent (0%) election under Section 4.1.

 

ARTICLE IV - PAYROLL DEDUCTION AUTHORIZATION

 

4.1PAYROLL DEDUCTIONS. Each Eligible Employee who elects, pursuant to Article
III, prior to the beginning of a Payroll Deduction Period to participate herein
shall authorize the making of payroll deductions to fund the purchase of the
Stock he has agreed to purchase hereunder by completing and returning a
Participant Election Form. Deductions shall be made pro-rata for the regular
payroll periods applicable to the Participant during the Payroll Deduction
Period and shall be credited to the Participant’s Payroll Deduction Account.

 



4

 

  

(a)Amount of Payroll Deductions. A Participant may authorize payroll deductions
in an amount of either NumberDefault \l 6 \s 1(i) zero percent (0%) or
NumberDefault \l 6(ii) not less than one percent (1%) nor more than ten percent
(10%) (in multiples of one percent (1%)) of his Compensation for the Plan Year.
A Participant who authorizes a payroll deduction of zero percent (0%) shall not
be deemed to have waived participation pursuant to Section 3.3.

 

(b)Change in Authorization. A Participant may not vary the amount of his payroll
deduction for any Payroll Deduction Period. Notwithstanding the foregoing, he
may NumberDefault \l 6 \s 1(i) elect to stop his payroll deductions effective
with the first payroll occurring thirty (30) days after the Committee’s receipt
of his written election to stop his payroll deductions, and NumberDefault \l
6(ii) with at least thirty (30) days advance written notice to the Committee,
elect to decrease his payroll deduction rate, within the limits specified in
subsection (a) of this Section, effective on the first day of the calendar
quarter next following the date of his notice. A Participant’s election to stop
his payroll deductions shall be treated as a waiver of participation under
Section 3.3 for the remainder of the Offering Period in which the cessation
occurs. A Participant’s election to decrease his payroll deduction rate to zero
percent (0%) shall not be deemed to be a waiver of participation pursuant to
Section 3.3.

 

4.2CARRY FORWARD/WITHDRAWAL OF PAYROLL DEDUCTION ACCOUNT. Notwithstanding
anything contained herein to the contrary, any amounts remaining credited to a
Participant’s Payroll Deduction Account on the last day of the Plan Year, after
taking into account the amount of Stock purchased by the Participant, shall be
carried forward to the subsequent Offering Period; provided, however, that
amounts credited to a Participant’s Payroll Deduction Account may be refunded to
the Participant upon a waiver of participation under Section 3.3 by a
Participant, and, subject to Section 6.3, such amount shall be refunded to the
Participant within a reasonable time after the Compensation Committee receives
the waiver of participation.

 

ARTICLE V - PURCHASE OF STOCK

 

5.1GRANT OF OPPORTUNITY TO PURCHASE STOCK. For each Offering Period during the
term of the Plan, unless the Board of Directors determines otherwise, an
offering shall be made under which all Eligible Employees are granted the
opportunity to purchase Stock.

 

(a)Date of Grant. Subject to Sections 5.2 and 5.3, all grants made hereunder
shall be deemed to have been made on the same date, which date shall be the
first day of the Offering Period, on which date the maximum amount of Stock that
can be purchased under the grant and the minimum purchase price for the Stock
will be fixed or determinable.

 



5

 

  

(b)Amount of Grant. Each Eligible Employee shall be granted an opportunity to
purchase up to that number of whole shares of Stock which could be purchased at
the price determined in accordance with Section 5.4, with an amount equal to
such percentage, not to exceed ten percent (10%), as the Board of Directors
determines, of an Eligible Employee’s Compensation which Participant has chosen
to add to his Payroll Deduction Account for the Plan Year beginning coincident
with the Offering Period.

 

5.2LIMITATION ON STOCK Unless otherwise amended by the Board and approved by the
stockholders of the Company to the extent required by law, a maximum number of
750,000 shares of Stock of the Company (or such number as may result following
any adjustment pursuant to this Section 5.2) shall be reserved and available for
grant under the Plan. The maximum number of shares of Stock that may be granted
to any Participant during an Offering Period shall not exceed the amount
determined under Section 5.3(b) as of the first day of the Offering Period for
such Participant; provided, however, that:

 

(a)the maximum number of shares of Stock that may be purchased during any
Offering Period may be increased or decreased as determined by the Compensation
Committee prior to the first day of any such Offering Period; and

 

(b)notwithstanding the directly preceding or any other provision in the Plan to
the contrary, if during an Offering Period more than fifty percent (50%) of the
shares of Stock (which are available for issuance under the first sentence of
this Section 5.2) will otherwise be purchased under the Plan by Participants
during the Offering Period, the Compensation Committee may subject to Section
6.3 further limit the number of shares of Stock that can be purchased by all
Participants during such Offering Period by establishing a lower fixed number of
shares of Stock that can be purchased during such Offering Period by all
Participants but only to the extent necessary to ensure that such fifty percent
(50%) limit is not exceeded.

 

Either authorized and unissued shares or issued shares heretofore or hereafter
reacquired by the Employer may be made subject to purchase under the Plan, in
the sole and absolute discretion of the Committee. Further, except if the
Participant purchases more than the maximum number of shares of Stock permitted
under this Section 5.2, if for any reason any purchase of Stock under the Plan
is not consummated, shares subject to such purchase agreement may be subjected
to a new purchase agreement under the Plan.

 

Notwithstanding the foregoing provision, if the shares of Stock subject to
purchase hereunder are increased, decreased, changed into, or exchanged for a
different number or kind of shares or securities of the Company through
reorganization, merger, recapitalization, reclassification, stock split-up or
similar event, an appropriate and proportionate adjustment shall be made in the
number and kind of shares as to which purchases are or may be made hereunder. A
corresponding adjustment changing the number or kind of shares allocated to
unpurchased Stock shall likewise be made. Any such adjustment, however, in the
Stock shall be made without change in the total price applicable to the portion
of the Stock purchased hereunder which has not been fully paid for, but with a
corresponding adjustment, if appropriate, in the price for each share of Stock.

 



6

 

  

Further, if the Company is reorganized, merged or consolidated with another
corporation while Stock is subject to a purchase agreement under the Plan, or,
solely for purposes of (ii) below, if the Company is dissolved or liquidated,
the Company shall either NumberDefault \l 6 \s 1(i) substitute for such shares
an appropriate number of shares of each class of stock or other securities of
the reorganized or merged or consolidated corporation which were distributed to
the shareholders of the Company with respect to such shares, or NumberDefault \l
6(ii) permit each Participant to immediately complete making payment for the
Stock he agreed to purchase, without regard to the payroll deduction provisions
provided for in Article IV, by making a cash contribution to his Payroll
Deduction Account during the thirty (30) day period next preceding the effective
date of any such reorganization, merger or consolidation or of any dissolution
or liquidation of the Company.

 

5.3LIMITATIONS ON GRANTS. Notwithstanding any provision contained herein to the
contrary,

 

(a)No Eligible Employee shall be given the opportunity to purchase Stock
hereunder if, immediately following the grant of the right to purchase Stock
hereunder, such Eligible Employee owns Stock, including, for the purposes of
this Section 5.3(a), the Stock he has been granted the opportunity to purchase
under the Plan, possessing five percent (5%) or more of the total combined
voting power or value of all classes of stock of the Company or any Parent or
Subsidiary thereof, computed in accordance with section 423(b)(3) of the Code,
and

 

(b)No Eligible Employee shall be granted the opportunity to purchase Stock
hereunder which permits his rights to purchase Stock under this Plan and under
all other employee stock purchase plans of the Employer or any corporation which
is the Parent or a Subsidiary company of the Employer to accrue at a rate which
exceeds $25,000 (or such other rate as may be prescribed from time to time by
the Code) of the fair market value of Stock (determined as of the first day of
the Offering Period) for each calendar year in which such Eligible Employee is
participating hereunder, in accordance with the provisions of section 423(b)(8)
of the Code.

  



5.4STOCK PRICE. A Participant may acquire Stock hereunder at a cost of
eighty-five percent (85%) of the lower of NumberDefault \l 6 \s 1(i) the fair
market value of the Stock on the first day of the Plan Year in which the Stock
is purchased, or NumberDefault \l 6(ii) the fair market value of the Stock on
the last day of the Plan Year in which the Stock is purchased.

 



7

 

  

For the purposes of this Section, the fair market value of the Stock on any
given date shall be:

 

(a)if the Stock is listed on a national securities exchange or quoted on the
NASDAQ National Market (“NASDAQ”), the closing price of the Stock on the
relevant date, as reported on the composite tape or by NASDAQ or the most recent
preceding day for which such quotations are reported, as the case may be;

 

(b)if the Stock is not listed on a national securities exchange or quoted on
NASDAQ, but is publicly traded in the over-the-counter market, the average of
the closing bid and asked prices for the Stock on the relevant date, or the most
recent preceding day for which such quotations are reported; or

 

(c)if, on the relevant date, the Stock is not publicly traded or reported as
described in (a) or (b), on the basis of the good faith determination of the
Committee; provided, however, that no method of determining fair market value
will be used if such method would cause the grant to constitute a form of
nonqualified deferred compensation subject to Section 409A of the Code.

 

5.5PURCHASE OF STOCK. The purchase of Stock hereunder by a Participant may be
accomplished in accordance with the following:

 

(a)By Participant While Employed. At any time during the Plan Year, a
Participant, only if allowed by the Compensation Committee in its sole
discretion and subject to such terms and conditions as it may in its sole
discretion impose, may elect to purchase that amount of Stock that he has been
given the opportunity to purchase hereunder, by delivering written notice of his
election to purchase such Stock hereunder and his payroll deduction
authorization to the Compensation Committee or its agent, in such form and in
such manner as the Compensation Committee shall prescribe, as described in
Section 4.1. If a Participant elects to purchase only a part of the Stock that
he has been given the opportunity to purchase, the remainder of his grant shall
continue to the end of the Plan Year and be exercised as provided in the next
paragraph. If a Participant files a written notice of election not to purchase
with the Compensation Committee or its agent, the balance credited to his
Payroll Deduction Account shall be paid to him in cash, and he shall not be
entitled to participate again in the Plan for the remainder of the Plan Year.

 

If, on the last day of the Plan Year, a Participant has not made his election to
purchase, in whole or in part, and has not filed a written notice of election
not to purchase with the Compensation Committee or its agent, such Participant
shall be deemed to have elected to purchase the amount of Stock which he can
purchase with the money in his Payroll Deduction Account on such last date.

 

The balance credited to a Participant Payroll Deduction Account, after paying
for his Stock, shall be paid to him in cash; provided, however, that if such a
balance occurs during an Offering Period, it shall be carried over during the
Offering Period and be credited to the Participant’s Payroll Deduction Account
as if contributed during that Offering Period.

 



8

 

  

(b)By Participant After Termination of Employment. If a Participant’s employment
with the Employer terminates for any reason other than death, Disability, or
retirement, his right to purchase Stock hereunder shall immediately terminate
and become void, and the amount credited to such Participant’s Payroll Deduction
Account shall be paid to him in cash.

 

(c)By a Retired or Disabled Participant. If a Participant’s employment with the
Employer terminates on account of the Participant’s Disability or retirement,
such Participant shall have the right to complete paying for the Stock he agreed
to purchase by making a cash contribution to his Payroll Deduction Account
during the period beginning on the date his employment terminates and ending
ninety (90) days following such date. In the event that such a contribution is
not made, the Participant’s right to purchase Stock hereunder shall immediately
terminate and become void, and the amount credited to such Participant’s Payroll
Deduction Account shall be paid to him in cash.

 

For purposes of this Section, a Participant shall be considered to have retired
if his employment with the Employer terminates by reason of his retirement after
he has attained age sixty-five (65) and with the consent of the Employer.

 

(d)By a Participant’s Representative. In the event a Participant’s employment
with the Employer terminates on account of the death of the Participant, his
heirs, legatees, distributees or personal representatives shall have the right
to complete paying for the Stock he agreed to purchase by making a cash
contribution to his Payroll Deduction Account during the period beginning on the
date of his death and ending ninety (90) days following his date of death. In
the event that such a contribution is not made, the right to purchase Stock
hereunder shall immediately terminate and become void, and the amount credited
to such Participant’s Payroll Deduction Account shall be paid to his heirs,
legatees, distributees or personal representatives in cash.

 

Notwithstanding anything to the contrary herein, in no event shall Stock be
purchasable hereunder after the expiration of 27 months from the date such Stock
first become purchasable under the terms of this Plan.

 

5.6PAYMENT. Upon the election to participate herein, and agreement to purchase
shares hereunder, the shares of Stock shall be paid for in full by the making of
payroll deductions and, at the end of the Plan Year, the transfer of the
purchase price from the amount credited to the Participant’s Payroll Deduction
Account to an account of the Employer. Any balance credited to such
Participant’s Payroll Deduction Account in excess of the purchase price at the
end of the Plan Year shall be paid to him in cash. If for any reason, the
balance credited to the Participant’s Payroll Deduction Account at the end of
the Plan Year is not sufficient to pay for the Stock purchased, the Participant,
his legatees, or distributees may, at such time and in such manner as the
Committee shall prescribe, contribute cash hereunder, which shall be credited to
his Payroll Deduction Account in order to pay for the full number of shares for
which the Participant has elected to participate, or the Participant, his
personal representative heirs, legatees or distributees may purchase that part
of the number of full shares which the balance credited to the Participant’s
Payroll Deduction Account is sufficient to purchase and shall receive the
balance credited to such account and not used to purchase Stock in cash.
Notwithstanding the foregoing, a Participant shall not be permitted, except in
the event of retirement, Disability or death, to contribute additional cash to
his Payroll Deduction Account in excess of amounts withheld from his
Compensation.

 



9

 

  

5.7TRANSFER OF SHARES. The shares of the Stock purchased by a Participant
hereunder shall be issued or transferred to him on the books of the Company as
of the last day of the Plan Year in which he made the purchase. Stock
certificates shall be delivered to the Participant as soon as practicable after
such time, and the Participant shall receive and be the transferee of
substantially all the rights of ownership of such Stock, in accordance with
Treasury Regulations Section 1.421-1(f) as currently in effect or any successor
to such Treasury Regulations. Such rights of ownership shall include the right
to vote, the right to receive declared dividends, the right to share in the
assets of the Company in the event of liquidation, the right to inspect the
Company’s books, and the right to pledge or sell such Stock, subject to the
restrictions on such rights in this Plan and the restrictions on such rights
imposed by applicable law. Until delivery of certificates for the Stock to the
Participant, the Participant shall have none of the rights and privileges of a
stockholder in the Company with respect to shares of Stock purchased hereunder.
Notwithstanding anything to the contrary herein, the Employer shall not be
obligated to issue Stock hereunder if, in the opinion of counsel for the
Company, such issuance would constitute a violation of Federal or state
securities laws.

 

5.8TRANSFER OF RIGHTS. No rights granted under the Plan, including, but not
limited to, payroll deductions credited to a Participant’s Payroll Deduction
Account and rights with regard to the exercise of an opportunity to purchase
Stock granted hereunder, may be transferred except by will or the laws of
descent and distribution and, during the lifetime of the Participant to whom
granted, may be exercised only by such Participant.

 

ARTICLE VI - ADMINISTRATION

 

6.1COMMITTEE AUTHORITY. The Plan shall be administered by the Committee. Unless
otherwise provided by its charter, a majority of the Committee shall constitute
a quorum at any meeting thereof (including telephone conference) and the acts of
a majority of the members present, or acts unanimously approved in writing by
the entire Committee without a meeting, shall be the acts of the Committee. The
Committee may allocate among one or more of its members, or may delegate to one
or more of its agents, such duties and responsibilities as it determines. A
member of the Committee shall not exercise any discretion respecting himself
under the Plan. Subject to the provisions of this Plan, the Committee shall have
full and final authority in its discretion to:

 

(a)direct the administration of the Plan in accordance with the provisions
herein set forth;

 

(b)adopt rules of procedure and regulations necessary for the administration of
the Plan provided the rules are not inconsistent with the terms of the Plan;

 



10

 

  

(c)determine all questions with regard to rights of Eligible Employees and
Participants under the Plan, including, but not limited to, rights of
eligibility of an employee to participate in the Plan and the amount of Stock
that a Participant is offered the opportunity to purchase;

 

(d)enforce the terms of the Plan and the rules and regulations it adopts;

 

(e)direct the distribution of the shares of Stock purchased hereunder;

 

(f)furnish the Employer with information which the Employer may require for tax
or other purposes;

 

(g)engage the service of counsel (who may, if appropriate, be counsel for the
Employer) and agents whom it may deem advisable to assist it with the
performance of its duties;

 

(h)prescribe procedures to be followed by Participants in electing to
participate herein;

 

(i)receive from each Employer and from Employees such information as shall be
necessary for the proper administration of the Plan;

 

(j)maintain, or cause to be maintained, separate Accounts in the name of each
Participant to reflect the Participant’s Payroll Deduction Account under the
Plan;

 

(k)impose a holding period before sale or other disposition of Stock by a
Participant in connection with this Plan

 

(l)correct any defect or supply any omission or reconcile any inconsistency in
the Plan or in any related document, in such manner and to the extent the
Committee shall determine in order to carry out the purposes of the Plan; and

 

(m)interpret and construe the Plan.

 

Any action on matters within the discretion of the Committee shall be final and
conclusive as to all persons affected.

 

6.2AUTHORIZED REPRESENTATIVE. The Committee may authorize any one of its
members, or its secretary, to sign on its behalf any notices, directions,
applications, certificates, consents, approvals, waivers, letters, or other
documents.

 

6.3NONDISCRIMINATION. The Committee shall administer the Plan in a uniform,
nondiscriminatory manner.

 

6.4BOOKS AND RECORDS. The Committee shall maintain, or cause to be maintained,
records which will adequately disclose at all times the number of shares that
are subject to a purchase agreement hereunder, and the Employees who are
purchasing such Stock. The books, forms, and methods of accounting shall be the
responsibility of the Committee.

 



11

 

  

ARTICLE VII - AMENDMENT AND TERMINATION

 

7.1AMENDMENT. The Company shall have the right at any time to amend the Plan in
any manner it deems necessary or advisable to qualify the Plan under the
provisions of section 423 of the Code and to amend the Plan in any other manner;
provided, however, that no amendment to the Plan which either (i) increases the
aggregate number of shares of Stock which may be sold hereunder or (ii) changes
the designation of corporations whose employees are eligible to participate
hereunder shall become effective unless such amendment is approved by the
shareholders of the Company within twelve (12) months before or after the date
such amendment is adopted by the Board of Directors. Such shareholder approval
shall not be required to designate corporations that have become the Company’s
Parent or Subsidiary corporations after the adoption and approval date of the
Plan.

 

7.2TERMINATION. The Company shall have the right to terminate the Plan at any
time. Further, no offering shall be made hereunder after any day upon which
Participants elect to participate herein for a number of shares equal to or
greater than the number of shares remaining available for purchase. If the
number of shares for which Participants elect to participate shall be greater
than the shares remaining available, the shares available shall at the end of
the Offering Period be allocated among such Participants pro-rata on the basis
of the number of shares for which each has elected to participate.

 

7.3NO ALTERATION OF RIGHTS. Notwithstanding the foregoing provisions of this
Article, the Company shall not amend or terminate the Plan in any manner which
shall retroactively impair any Participant’s rights heretofore granted under the
Plan.

 

ARTICLE VIII - MISCELLANEOUS

 

8.1EXECUTION OF RECEIPTS AND RELEASES. Any payment or any issuance or transfer
of shares of Stock to any Participant, or to his legal representative, heir,
legatee or distributee, in accordance with the provisions of the Plan, shall to
the extent thereof be in full satisfaction of all claims hereunder against the
Plan. The Committee may require such Participant, legal representative, heir,
legatee or distributee, as a condition precedent to such payment, to execute a
receipt and release therefor in such form as it shall determine.

 

8.2PLAN FUNDS. All amounts held by the Employer in Payroll Deduction Accounts
under the Plan may be used for any corporate purpose of the Employer, and shall
be considered part of the general assets of the Employer.

 

8.3NO GUARANTEE OF INTERESTS. Neither the Committee nor the Employer guarantee
the Stock from loss or depreciation.

 



12

 

  

8.4PAYMENT OF EXPENSES. All expenses incident to the administration,
termination, or protection of the Plan, including, but not limited to, legal and
accounting fees, shall be paid by the Employer.

 

8.5EMPLOYER RECORDS. Records of the Employer as to an Employee’s or
Participant’s period of employment, termination of employment and the reason
therefor, leaves of absence, reemployment, and Compensation will be conclusive
on all persons, unless determined to be incorrect.

 

8.6INTERPRETATIONS AND ADJUSTMENTS. To the extent permitted by law, an
interpretation of the Plan and a decision on any matter within the Committee’s
discretion made in good faith is binding on all persons. All decisions of the
Compensation Committee for which the Compensation Committee has discretion under
the Plan are made in the Compensation Committee’s sole and absolute discretion.
A misstatement or other mistake of fact shall be corrected when it becomes known
and the person responsible shall make such adjustment on account thereof as he
considers equitable and practicable, and such determination of the Committee
shall be final and conclusive.

 

8.7UNIFORM RULES. In the administration of the Plan, uniform rules will be
applied to all Participants similarly situated.

 

8.8NO RIGHTS IMPLIED. Nothing contained in this Plan or any modification or
amendment to the Plan or in the creation of any Account, or the execution of any
participation election form, or the issuance of any shares of Stock, shall give
any Employee or Participant any right to continue employment, any legal or
equitable right against the Employer or any officer, director, or Employee of
the Employer, except as expressly provided by the Plan.

 

8.9INFORMATION. The Employer shall, upon request or as may be specifically
required hereunder, furnish or cause to be furnished, all of the information or
documentation which is necessary or required by the Committee to perform its
duties and functions under the Plan. The Employer’s records as to the current
information the Employer furnishes to the Committee shall be conclusive as to
all persons.

 

8.10NO LIABILITY OF EMPLOYER. The Employer assumes no obligation or
responsibility to any of the Employees, Participants, or personal
representatives, heirs, legatees or distributees for any act of, or failure to
act, on the part of the Committee.

 

8.11EMPLOYER ACTION. Any action required of the Employer shall be by resolution
of its board of directors or by a person authorized to act by Board resolution.

 

8.12SEVERABILITY. In the event any provision of the Plan shall be held to be
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of the Plan, but shall be fully severable and the Plan
shall be construed and enforced as if the illegal or invalid provision had never
been included herein.

 

8.13NOTICE. Any notice required to be given herein by the Employer or the
Committee shall be deemed delivered, when (a) personally delivered, or (b)
placed in the United States mails, in an envelope addressed to the last known
address of the person to whom the notice is given.

 



13

 

  

8.14WAIVER OF NOTICE. Any person entitled to notice under the Plan may waive the
notice.

 

8.15SUCCESSORS. The Plan shall be binding upon all persons entitled to purchase
Stock under the Plan, their respective heirs, legatees, and legal
representatives, and upon the Employer, its successors and assigns, and upon the
Committee, and their successors.

 

8.16HEADINGS. The titles and headings of Articles and Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.

 

8.17LAW. All questions arising with respect to the provisions of this Agreement
shall be determined by application of the laws of the State of Delaware except
to the extent Delaware law is preempted by Federal statute. The obligation of
the Employer to sell and deliver Stock under the Plan is subject to applicable
laws and to the approval of any governmental authority required in connection
with the authorization, issuance, sale or delivery of such Stock.

 

8.18NO LIABILITY FOR GOOD FAITH DETERMINATIONS. Neither the members of the Board
of Directors nor any member of the Committee (nor their delegates) shall be
liable for any act, omission, or determination taken or made in good faith with
respect to the Plan or any right to purchase shares of Stock granted under it,
and members of the Board of Directors and the Committee (and their delegatees)
shall be entitled to indemnification and reimbursement by the Employer in
respect of any claim, loss, damage, or expense (including attorneys’ fees, the
costs of settling any suit, provided such settlement is approved by independent
legal counsel selected by the Company, and amounts paid in satisfaction of a
judgment, except a judgment based on a finding of bad faith) arising therefrom
to the full extent permitted by law, under any directors and officers liability
or similar insurance coverage that may from time to time be in effect, and/or
any indemnification agreement he or she may have with the Employer..

 

ARTICLE IX - ADOPTION OF PLAN BY PARTICIPATING EMPLOYERS

 

9.1PARTICIPATING EMPLOYERS. This Plan shall constitute the employee stock
purchase plan of each Participating Employer which shall adopt this Plan as its
own employees’ employee stock purchase plan, effective with respect to each such
Participating Employer upon the adoption thereof by (1) official action of its
board of directors, or by other similar action, (2) execution of an instrument
making such Participating Employer a signatory to this Plan, and (3) by
obtaining the consent of the Board of Directors; provided, however, that the
granting or withholding of consent to the Participating Employer’s participation
by the Company shall be within the sole discretion of the Board of Directors.

  

9.2APPLICATION OF PLAN PROVISIONS. Except as provided in Section 9.3, the
provisions of this Plan shall be applied separately to each Participating
Employer and its employees exactly as if each such Participating Employer
adopting the Plan was the sole and only employer which is a party hereto. Except
in Section 9.1 and as provided in Section 9.3, the word “Employer,” wherever
used herein, shall be deemed to refer only to the particular employer separately
insofar as that employer and its employees are concerned, and likewise the words
“Employee,” “Employees,” “Participant” and “Participants” shall be deemed to
refer solely to the employees of that particular employer, or such of them as
may become Participants, as if their employer were the sole and only employer
which is a party hereto.

  



14

 

  

 

9.3POWERS EXERCISABLE ONLY BY BIOSCRIP, INC. Only the Board of Directors shall
be authorized to appoint the members of the Committee, which shall perform the
functions set forth in this Plan as the Committee for the entire Plan, including
portions attributable to Participants employed by Participating Employers.

 

IN WITNESS WHEREOF, this Agreement has been executed effective the 7th day of
May, 2013.

 

 



    BIOSCRIP, INC.                     By:       Name:   ATTEST:   Title:      
            Secretary      



  



15

 

  

BIOSCRIP, INC.

Employee Stock Purchase Plan

(ESPP)

 

PARTICIPATION ELECTION FORM

 

Being a full-time employee of BioScrip, Inc. or one of its subsidiaries
(collectively, the “Company”) as of [DATE], I am eligible to participate in the
Company’s Employee Stock Purchase Plan (the Plan”). I elect as follows:

 

 

 

 

TO PARTICIPATE: I wish to purchase that amount of stock that can be purchased
with ____ % of my annual base salary (in increments of 1%, up to a maximum of
10% of annual base salary) by payroll deduction. I hereby authorize my employer
to deduct the percentage of my annual base salary that I specified above from my
payroll check each pay period effective [DATE] and continuing while this
election is in effect.

 

 

(Initial)

I understand and acknowledge that I may only decrease my percentage contribution
during the Plan Year.

 

 

TO NOT PARTICIPATE: I do not wish to participate in the Plan Year beginning
January 1, 2013 and ending December 31, 2013. I understand that I will not be
able to elect to participate in the Plan until the Plan Year beginning January
1, 2014 and ending December 31, 2014.

 

 

TO CHANGE PERCENTAGE: I wish to change my current payroll deduction to _____ %
of my annual base salary (in increments of 1%, and can only be decreased from
the maximum of 10%).

 

 
TO TERMINATE:  I wish to terminate my participation in the Plan for the Plan
Year beginning January 1, 2013 and ending December 31, 2013, and have all
previous deductions withdrawn from the Plan and paid to me.

 





_______________ _____________________________________ Date Employee Signature  
    _____________________________________   Print Name             ________
        Received by Human Resources on the ____ day of ____________, 2013.
(Initial)  

 



16

 

 

